Citation Nr: 1761101	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  10-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  A July 2010 rating decision granted a 50 percent rating for PTSD, effective August 21, 2007.  In April 2014, the Board remanded the matter for additional development.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1. Prior to May 20, 2008 and from October 28, 2010, the Veteran's PTSD is not shown to have been manifested by symptoms more severe than productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.

2. From May 20, 2008 to October 28, 2010, the PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment was not shown.


CONCLUSION OF LAW

The Veteran's PTSD warrants a staged increased rating of 70 percent (but no higher) for the period from May 20, 2008 to October 28, 2010; a rating in excess of 50 percent is not warranted for the PTSD prior to May 20, 2008 or from October 28, 2010.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in September 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll non-zero disability levels [in § 4.130] are also associated with objectively-observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, noted in the record.  Such scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Higher scores reflect lesser levels of disability.   Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).  [Per a revision of  regulations, VA has endorsed use of the American Psychiatric Association's DSM-5, which has not incorporated use of GAF scores to assess levels of severity of mental disability.  As this claim arose when the prior criteria were in effect use of the GAF scores as evidence of the level of disability is not improper.]  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In a September 2007 statement, the Veteran's wife stated that he has nightmares that cause him to think that she is Viet Cong, and she sleeps in a separate bedroom.

On November 2007 VA examination, the Veteran reported that he retired in 1996 after working at his job, which he loved, for 30 years.  He reported difficulty organizing his time since retirement.  He spent much of his time dealing with family problems.  His wife had died in September 2007, which was the only significant trauma he had suffered since service.  He performed all activities of daily living independently, with some assistance from his daughter.  He saw a psychiatrist and took prescribed psychotropic medication to control his symptoms, and felt the counseling and medications were helpful.  He reported difficulty sleeping and that he had nightmares at least 3 times a week.  He did not trust what went on around him, and did not like to be touched.
On mental status examination, the Veteran was well groomed and cooperated fully with good eye contact and full participation.  He was well oriented with no gross cognitive impairment noted.  His affect was mildly restricted with some lability noted when he became tearful speaking of his wife.  His mood appeared mildly depressed.  His speech was of normal rate, rhythm, and volume, and his verbalizations were coherent, relevant, and goal-directed.  There was no evidence of panic attacks, and no obsessive or ritualistic behavior was noted.  No delusional belief was elicited and there was no evidence of hallucinations.  He had adequate impulse control and denied suicidal and homicidal ideation.  The examiner opined that the Veteran exhibited/reported mild to moderate symptoms of PTSD including intrusive recollections, estrangement from others, restricted affect, dreams about the trauma, sleep difficulties, hypervigilance, and exaggerated startle response.  The examiner opined that there were some grief symptoms secondary to the death of his wife.  The diagnoses included PTSD and adjustment disorder with depressed mood, and a GAF score of 52 was assigned; the GAF associated with PTSD alone was estimated to be 57.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms.

On May 20, 2008 VA examination, the Veteran reported that his arthritis limited his activities of daily living.  He did not belong to any clubs, organizations or church groups; he visited with family and friends but spent most of his time at home alone.  He reported that his nightmares had increased, and he was re-experiencing the death of a close friend; he reported night sweats to the extent that he sometimes had to get up and change the sheets.  He reported that he sometimes started crying for no reason.  He reported that, about two years earlier, he started hearing men's voices hollering his name.  He continued to have difficulty over his wife's death and did not feel like he fit in anywhere.

On mental status examination, the Veteran's personal appearance was appropriate; there were no particular physical characteristics that stood out.  His facial expression appeared despondent and his eye contact was downcast.  His motor activity was limited, but no particular mannerisms stood out.  His speech was clear and understandable but slow and of low volume.  His mood seemed depressed and his affect was flat.  There was no indication of a major thought disorder.  He was fully oriented.  Concentration appeared to be somewhat difficult, and he indicated that he had increasing problems with recent or short term memory.  His judgment appeared to be within reason but his insight was limited.  He reported increased difficulty organizing his thoughts and expressing himself.  No delusions, hallucinations, or inappropriate behavior were indicated.  He reported occasional thoughts of suicide but no intent or plan.  No obsessive or ritualistic behaviors were indicated and no panic attacks were reported.  He reported not leaving the house for 3 to 4 days at times and not wanting to do anything; anxiety was not much of a problem.  No impulse control problem was noted.  The diagnoses included PTSD and adjustment disorder with depressive mood, and a GAF score of 55 was assigned.  

On June 2010 VA examination, the examiner noted that the Veteran sought voluntary hospitalization for 3 days in October 2008 for acute depression and thoughts of suicide, due to the death of his wife about a year earlier and his father's illness.  The Veteran reported that he stopped seeking therapy about 2 years prior because he found the meetings upsetting; his current treatment included several psychotropic medications.  He reported that he slept better with the medication but some nights he had flashbacks.  He reported difficulty since his wife died 3 years earlier, and his relationship with his daughter had been strained and several nieces did not seem to want to talk with him any more.  He visited his own parents who lived nearby, and was paying for his sister's car.  He reported that he had neighbors he liked and he stayed in touch with one friend; others seemed to take advantage of him and he seemed to have difficulty making sound judgments in his financial dealings with others.  He spent much of his time watching TV and was fairly inactive.  There was no history of suicide attempts, violence, or assaultiveness.  He was noted to have many physical problems for which he received VA home health care services.  He felt incompetent to manage his budget after being left with a large amount of debt by his wife, and made foolish choices financially.

On mental status examination, the Veteran was clean and appropriately dressed.  His psychomotor activity and speech were unremarkable, though his speech was a bit sad in tone.  He was cooperative, friendly, and attentive to the examiner.  His affect was generally constricted, and his mood was anxious, hopeless, depressed, and fearful; he worried a lot about finances and had recently learned that his father had cancer.  He was easily distracted and had a short attention span but was fully oriented.  He reported that his thought process was slowed and he ruminated about mistakes but kept making them.  He had no delusions, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  His judgment was impaired and his insight was partially intact.  He reported auditory hallucinations.  He denied homicidal thoughts but reported suicidal thoughts.  He had good impulse control and no episodes of violence.  His remote memory was normal, but recent and immediate memory were mildly impaired.  He generally avoided much contact with others, especially those he does not know well.  He demonstrated emotional lability in that he was quickly and repeated moved to tears during the examination; he tried to avoid experiencing such feelings by avoiding occasions where they could be triggered.  The diagnosis was chronic moderate PTSD and a GAF score of 52 was assigned; the examiner opined that the Veteran had not been functioning well over an extended period of time and appeared to be getting worse rather than better.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms, with high levels of anxiety and depression, living in a very marginalized way, with little insight regarding the impact of his behaviors on social situations and impaired judgment.

Based on this evidence, a July 2010 rating decision granted a 50 percent rating for PTSD, effective August 21, 2007, the date on which VA received the Veteran's claim for an increased rating.

On October 28, 2010 VA examination, the Veteran reported that he no longer saw a mental health professional but received his psychotropic medications from his primary care physician.  He had recently moved to be closer to his 3 siblings and his parents; he reported good relationships with all of them, as well as with his daughter despite not having much recent contact.  He had a number of friends, attended church regularly and had social contacts there, and dated with some regularity.  He  recently attended a high school reunion and interacted with several female classmates who, he believed, were interested in dating him; he planned to ask one out that week.  

On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent.  His attitude was cooperative, friendly, relaxed, and attentive.  His affect was full and appropriate, and his mood was depressed but generally euthymic.  His attention was intact and he was fully oriented.  His thought process and thought content were unremarkable, he reported no delusions or hallucinations, and his judgment and insight were intact.  He reported sleep impairment but he was sleeping well with his current medications.  He had no inappropriate, obsessive, or ritualistic behavior.  He had no panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control and no episodes of violence.  His remote and recent memory were normal but immediate memory was mildly impaired.  He reported that he experienced most PTSD symptoms every day and they were of mild to moderate severity.  He had been managing his finances well and paying off bills but reported that he was probably too generous with his family.  The diagnosis was PTSD and a GAF score of 55 was assigned; the examiner opined that there were no changes in functional status and quality of life since the previous exam.

On December 2014 VA examination, the Veteran reported that he had a few friends and relatives nearby.  He loved yard work, but had recently injured his knee and ankles.  He went out to eat regularly, and otherwise spent most of his time at home and watching TV.  He reported interest in dating women, and currently had a female friend who came to his house now and then.  He had been receiving treatment from a VA psychiatrist who prescribed medication for PTSD; the examiner noted that records indicated his condition was stable and the meds were effective in maintaining status quo.  He reported that he was not, and had not been, suicidal, but that he got depressed at times over his physical condition and chronic pain.  His reported symptoms included depressed mood and anxiety.  On mental status examination, the Veteran was calm and coherent.  PTSD was diagnosed.  The examiner opined that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the Veteran's PTSD had not changed in severity since the last exam, and the presentation of symptoms was essentially identical to his presentation in the previous exam.  The examiner also noted that the recent VA treatment records showed no change in PTSD symptoms since the last exam.

On August 2017 VA examination, the Veteran reported that he had gone out with women but was not interested in a significant other.  He reported having no relationship with his daughter due to issues after his wife's death.  He reported that he had friends, and that for social activities he talked with them, and went out to eat once in a while with a friend and her children.  He enjoyed gardening and taking walks, but his physical disabilities limited him.  He had helped his neighbors out with various things until his recent physical symptoms.  Since January 2015, he had seen a psychiatrist for medication management every 3 months ; he had not seen a therapist because talking about his trauma upset him.  He reported that he had no other symptoms or history to add.  His symptoms included depressed mood, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, and mild memory loss such as forgetting names, directions, or recent events.

On mental status examination, the Veteran was clean and appropriately dressed.  He was pleasant, open and cooperative.  There was no evidence of feigning or dissimulation.  He seemed to have some minor comprehension difficulty, partly due to answering the assessment questions prior to the completion of the question.  He was alert and oriented in all spheres.  His speech was soft-spoken but normal in rate, rhythm, tone, pitch and prosody.  His language was intact.  His mood was anxiously guarded getting slightly upset when asked for clarification of his traumatic event but quickly recovering.  His affect was congruent with all, and he demonstrated the ability for a full range of affect.  His thoughts were clear, logical and goal directed; there was no clouding of consciousness and no evidence of any type of perceptual disturbance.  He did not seem to be responding to internal stimuli.  He had no violent ideation and denied any suicidal ideation.  The diagnosis was PTSD, and the examiner opined that the PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner opined that the Veteran's report of difficulties with his memory are actually attentional challenges related to his pain, depression, bereavement, and PTSD.  The examiner noted that, especially on CAP-5 assessment, the Veteran barely met the full criteria for PTSD, as he denied any avoidance and would therefore not have met Criterion C without further clarification help on the part of the examiner; he would not have met Criterion G without similar clarification help, and he minimally met Criterion G with clarification.  The examiner opined that the Veteran has PTSD at a minimal level of symptom severity, with a subjective level of moderately severe symptoms distress, although he stated he was able to manage in his daily life despite the symptoms distress, with no impact on his social or occupational functioning.  

The Board requested a VHA advisory medical opinion, which was received in September 2017.  VA psychologist Dr. Barry thoroughly reviewed the Veteran's treatment records from throughout the appellate period, the VA examinations of record, and the Veteran's lay statements in support of his claim.  Dr. Barry opined that the 2017 VA examination is by far the most rigorous and therefore most likely the most accurate due to administering the CAP S-5, the "gold standard for PTSD assessment", although all of the examinations appeared to make accurate diagnoses based on the evidence available.  Dr. Barry opined that although the Veteran has consistently reported an experience that could qualify as a criterion A stressor along with some symptoms consistent with PTSD, these symptoms do not appear to have caused significant occupational or social impairment.  Dr. Barry opined that following the Veteran's wife's death in 2007, and for a year or two afterward, he appears to have suffered from mental health symptoms best described as an adjustment disorder or possibly even normal bereavement; she opined that symptoms of adjustment disorder/bereavement appear to have caused some occupational and social impairment, but both the symptoms and the impairment subsided with the passage of time and the Veteran's relocation to his hometown.  Dr. Barry opined that the psychiatric disabilities diagnosed from August 2006 to the present include PTSD, adjustment disorder with depressed mood, depression not otherwise specified or depressive disorder not otherwise specified, and anxiety not otherwise specified or anxiety disorder not otherwise specified; she opined that depression and anxiety should not have been listed as when present the symptoms were due to the other diagnosed disabilities.  Dr. Barry opined that adjustment disorder with depressed mood was present at various times during the appellate period and, when present, it was attributable to stressors including chronic pain, psychiatric problems of the Veteran's wife and daughter, financial problems, his wife's death, difficulties in the relationship with his daughter, social isolation and loneliness following his wife's death, and limited mobility due to chronic pain.  Dr. Barry opined that the adjustment disorder with depressed mood was secondary to PTSD, noting that recent reports and notes indicate he still has PTSD but no longer has depressed mood.  Dr. Barry opined that the Veteran's functional impairments due to PTSD appear to be minimal at most; he retired from his job after 30 years in 1996 and the retirement was not related in any way to his mental health symptoms; since retirement, his PTSD symptoms may have become more distressing because he has been less active and busy.  Dr. Barry noted that the Veteran frequently makes efforts to be active, which indicates an interest in activities, and that an inability to engage in them is due to physical rather than mental health problems.  Dr. Barry opined that PTSD symptoms do not appear to have a significant impact on the Veteran's social activities.  She opined that when the adjustment disorder with depressed mood was present, there appeared to be a moderate increase in social and occupational impairments, but this condition appears to have resolved in 2010, and there is no longer evidence that he meets the criteria for this diagnosis; similarly, the social and occupational impairments described between 2008 and 2010 no longer appear to be present.

Additional VA treatment records reflect symptomatology essentially similar to that noted on the examinations described above.  

After reviewing the entire record, the Board finds that from May 20, 2008 to October 28, 2010 (but not earlier or since), the Veteran's service connected psychiatric disability is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, but that total occupational and social impairment due to psychiatric symptoms was not shown.  While that conclusion is not necessarily supported by GAF scores assigned, as they are not shown to have varied significantly, the level of functioning described (as acknowledged by the consulting VHA provider) was clearly reduced during the May 2008 to October 2010 period.  Significantly, during that period of time the Veteran's social interactions had declined substantially; he was noted to have impaired sleep; and he led a fairly isolated existence, with a troubled relationship with his daughter.  While the VHA expert attributed the functional impairment in large part to a separate co-existing (and nonservice-connected) psychiatric disability (adjustment disorder with depressed mood), the basis for totally dissociating symptoms of such disorder from the Veteran's PTSD is not clearly explained, and the Board finds that as mandated in such circumstances (see Mittleider v. West, 11 Vet.App. 181, 182 (1998)), all psychiatric symptoms shown should be attributed to the service connected disability.

Resolving reasonable doubt regarding degree of disability in the Veteran's favor as also required (see 38 C.F.R. § 4.3), the Board finds that a 70 percent rating is warranted for the period from May 20, 2008 to October 28, 2010.  Total occupational and social impairment due to psychiatric symptoms was not demonstrated during that period of time; throughout, the Veteran tended on his own to activities of daily living, including self-care and financial matters, and was making what ultimately proved to be prudent choices about relocating and re-establishing a social support group.  Accordingly, a schedular rating in excess of 70 percent was not warranted. 

Prior to May 20, 2008 and from October 28, 2010, symptoms of the Veteran's PTSD are not shown to have produced deficiencies in most areas.  As was noted above, throughout the Veteran has been capable of tending to activities of daily living on his own.  The social withdrawal that apparently flowed from the death of his wife, and became evident on May 20, 2008 examination has dissipated, as the Veteran has returned to an active social life, returning to his home town and keeping closer relations with his parents and relatives, participating in church activities, and maintaining friendships, with participation in such activities as going to a high school reunion, going out dining and dating.  Regarding occupation, the Veteran is retired from a job he enjoyed, is not seeking employment, and has not indicated that PTSD had impacted on his work.  Accordingly, for those periods, a rating in excess of 50 percent for PTSD is not warranted.  



ORDER

A 70 percent rating is granted for the Veteran's PTSD for the period from May 20, 2008 until October 28, 2010, subject to the regulations governing payment of monetary awards.  

For the periods prior to May 20, 2008 and from October 28, 2010, a rating in excess of 50 percent for the PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


